Case: 14-14353    Date Filed: 06/03/2015   Page: 1 of 2


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 14-14353
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 1:09-cr-00102-JRH-BKE-1


UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

REGGIE LJUAN SMITH,

                                                            Defendant-Appellant.

                          ________________________

                  Appeal from the United States District Court
                     for the Southern District of Georgia
                        ________________________

                                 (June 3, 2015)

Before ED CARNES, Chief Judge, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:

      Brendan N. Fleming, appointed counsel for Reggie Smith in this direct

criminal appeal, has moved to withdraw from further representation of Smith and
              Case: 14-14353     Date Filed: 06/03/2015   Page: 2 of 2


filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396,

18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Smith’s revocations of

supervised release and sentences are AFFIRMED.




                                         2